          Case 1:20-cv-11242-GAO Document 12 Filed 09/23/20 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


A&R FOOD SERVICE CORPORATION,                          )       CIVIL ACTION NO.
      Plaintiff,                                       )       1:20-cv-11242
                                                       )
v.                                                     )
                                                       )
TRAVELERS PROPERTY CASUALTY COMPANY                    )
OF AMERICA,                                            )
      Defendant.                                       )

                   NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                               (FED. R. CIV. P. 41(a)(1)(A)(i))

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Plaintiff voluntarily

dismisses this action without prejudice, specifically reserving its right to refile at a later date.




                                               Respectfully submitted,
                                               A&R Food Service Corporation,
                                               By its attorneys,

                                               /s/ Kathy Jo Cook
                                               Kathy Jo Cook, BBO# 631389
                                               kjcook@kjclawfirm.com
                                               /s/ John T Martin
                                               John T. Martin, BBO# 676344
                                               jmartin@kjclawfirm.com
                                               /s/ Benjamin H. Duggan
                                               Benjamin H. Duggan, BBO# 684981
                                               bduggan@kjclawfirm.com
                                               KJC Law Firm, LLC
                                               10 Tremont Street, 6th Floor
                                               Boston, MA 02108
                                               617-720-8447




                                                   1
         Case 1:20-cv-11242-GAO Document 12 Filed 09/23/20 Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I, Benjamin H. Duggan, hereby certify that on this 23 rd day of September, 2020, I served
the foregoing document on all counsel of record via ECF.

                                            /s/ Benjamin H. Duggan
                                            Benjamin H. Duggan




                                                2
